812 F.2d 1408
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie THOMAS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
86-1025.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1987.

Before KENNEDY and NORRIS, Circuit Judges;  and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from an order of the district court affirming the decision of the Secretary of Health and Human Services, which denied plaintiff's application for social security disability benefits.


2
The issue we are called upon to resolve is whether the Secretary's determinations, that plaintiff's work skills are transferable to the semi-skilled sedentary work of a stationary security guard, and that a significant number of such jobs exist in the national economy, are supported by substantial evidence.


3
It is not for us to reweigh the evidence de novo with a mind to substituting our view of the evidence for that taken by the Secretary, should we disagree with her conclusion.  Instead, we are to review the evidence with a view to determining whether the Secretary's conclusion is rational in the sense that it is supported by substantial evidence.  Having done so, we conclude that the testimony of Don K. Harrison, a vocational expert, constitutes substantial evidence to support a conclusion that plaintiff's work skills are transferable, and that the evidence set out and relied upon by the district judge in his memorandum opinion of October 31, 1985, is substantial evidence to support a conclusion that a sufficient number of stationary security guard jobs exist in the national economy.


4
Accordingly, the Secretary's decision, denying social security disability benefits, is supported by substantial evidence, and the order of the district court is affirmed.